Exhibit 10.1

STEVEN J. HILTON
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
(Effective as of January 1, 2007)

This Employment Agreement (“Agreement”) is entered into on January 10, 2007 by
and between Meritage Homes Corporation, a Maryland corporation (“Company”) and
Steven J. Hilton, an individual (“Executive”) effective as of January 1, 2007
(“Effective Date”).

RECITALS

WHEREAS, the Company and the Executive previously entered into an amended and
restated employment agreement defining the terms and conditions of Executive’s
employment with the Company, dated as of July 1, 2003, as subsequently amended
(“Original Agreement”);

WHEREAS, under the Original Agreement, Executive’s title was Co-Chairman and
Co-Chief Executive Officer of the Company;

WHEREAS, pursuant to a change in the Company’s executive personnel, the Board of
Directors of the Company (“Board”) has changed the Executive’s title to Chairman
and Chief Executive Officer of the Company;

WHEREAS, the Original Agreement provided Executive with a certain benefits,
including a right to benefits under the Company’s Supplemental Executive
Retirement Benefits Program (“SERBP”);

WHEREAS, the Company and Executive believe that is in the best interest of each
to make certain other changes to Executive’s terms and conditions of his
employment with the Company, including the Executive waiving any rights to any
benefits under the SERBP; and

WHEREAS, the Company desires to continue to obtain the services of Executive,
and Executive desires to provide services to the Company, in accordance with the
terms, conditions and provisions of this Agreement.

NOW THEREFORE, in consideration of the covenants and mutual agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and in reliance upon the representations,
covenants and mutual agreements contained herein, the Company and Executive
agree to amend and restate the Original Agreement as follows:

1.             Employment.  Subject to the terms and conditions of this
Agreement, the Company agrees to employ Executive as Chairman and Chief
Executive Officer of the Company, and Executive agrees to diligently perform the
duties associated with such positions.  Executive will report directly to the
Board.  Executive will devote substantially all of his business time, attention
and energies to the business of the Company and will comply with the charters,
policies and guidelines established by the Company from time to time applicable
to its directors and senior management executives.


--------------------------------------------------------------------------------




2.             Term.  Executive will be employed under this Agreement until
December 31, 2008, unless Executive’s employment is terminated earlier pursuant
to Section 7.  Thereafter, the Agreement will automatically renew for additional
periods of one year (“Renewal Term(s)”), unless on or before September 15, 2007
(or September 15 of any Renewal Term), either Executive or the Company notifies
the other in writing that it wishes to terminate employment under this Agreement
at the end of the term then in effect.

3.             Director Status.  For so long as Executive is Chief Executive
Officer, the Company shall use commercially reasonable efforts, subject to
applicable law and regulation of the New York Stock Exchange (“NYSE”), to cause
Executive to be nominated for election as a director and to be recommended to
the stockholders for election as a director.  Upon any termination of employment
as Chief Executive Officer, Executive will be deemed to have resigned from the
Board, unless (a) the Executive is not terminated for Cause (as defined below)
and owns 5% or more of the Company’s common stock then outstanding, or (b)
within 30 days thereof a majority of the independent directors of the Board (as
defined by rules of the NYSE) vote to enable Executive to continue serving on
the Board through the balance of his term.

4.             Base Salary.  The Company will pay Executive a base salary (“Base
Salary”) at the annual rate of $1,017,500 per year.  The Board may adjust
Executive’s Base Salary from time to time, provided that the Base Salary may not
be reduced without Executive’s consent.  The Base Salary will be payable in
accordance with the payroll practices of the Company in effect from time to
time.

5.             Incentive Compensation.

(a)           Bonus.  Executive may, as determined in the discretion of the
Compensation Committee of the Board (“Committee”), be entitled to annual
incentive compensation based on the achievement of certain goals and performance
criteria established pursuant to the Company’s 2006 Executive Management
Incentive Plan as specified in Exhibit A hereto (the “Bonus”).  The Committee
has the complete discretion to act reasonably to reduce the amount of the annual
incentive compensation established pursuant to Exhibit A (including to zero)
(the “Actual Bonus”) and such Actual Bonus, if any, will be due and payable in
accordance with Exhibit A.

(b)           Long-Term Incentives.  During 2007, the Committee shall grant the
Executive an option to acquire 90,000 shares of the Company’s stock under the
Company’s 2006 Stock Incentive Plan (“2006 Plan”).  The option will have an
exercise price equal to the closing stock price on the date of grant, shall have
a seven-year term, and shall vest ratably over five years from the date of
grant.  The option will also be subject to the terms and conditions set forth in
the 2006 Plan and the Company’s form of option agreement.  In addition, the
Committee shall grant the Executive 18,000 shares of the Company’s stock under
the 2006 Plan, which shares shall be subject to transfer restrictions which
shall lapse in equal increments over the three-year period beginning on the
first anniversary of the date of grant.  The restricted stock grant will also be
subject to the terms and conditions set forth in the 2006 Plan and in the
Company’s form of restricted stock award agreement.  For periods beginning after
2007, Executive may receive awards under the 2006 Plan (or any successor plan)
in such amount (if any) and form and subject to such terms and conditions as
determined in the Board’s sole and absolute discretion.  The

2


--------------------------------------------------------------------------------




awards granted shall also be subject to the accelerated vesting and other
provisions set forth in the Second Amended and Restated Change in Control
Agreement between Executive and the Company, effective as of January 1, 2007
(“CIC Agreement”).

6.             Executive Benefits.  During the term of this Agreement, Executive
will be entitled to reimbursement of reasonable and customary business
expenses.  The Company will provide Executive with such fringe benefits and
other Executive benefits as are regularly provided by the Company to its senior
management (e.g., health and long-term disability insurance, paid vacation,
etc.); provided, however, that nothing herein shall preclude the Company from
amending or terminating any employee or general executive benefit plans or
programs.  In addition, the Company shall provide the Executive with the
benefits set forth on Exhibit B, which benefits may not be terminated or reduced
during the term hereof.  By signing this Agreement, Executive hereby knowingly
and voluntarily waives his right to any payment under the SERBP.

7.             Termination.

(a)           Voluntary Resignation by Executive without Good Reason.  If
Executive voluntarily terminates his employment with the Company without Good
Reason, then (i) the Company will be obligated to pay Executive’s Base Salary
through the Date of Termination; (ii) no Bonus shall be payable for the fiscal
year in which the termination occurs; (iii) the Company will pay Executive $5
million (the Consulting, Severance and Non-Competition Payment”), in monthly
installments of $208,333.33 in cash or by check, over the next two years (the
“Consulting Period”) (subject to Executive’s compliance with this Agreement,
including Sections 8 and 9 as provided therein); (iv) the Company shall
reimburse Executive for COBRA premiums for the period that the Company is
required to offer COBRA coverage as a matter of law; and (v) at the Company’s
option, the Executive shall render reasonable consulting services during the
Consulting Period to the Company as may be requested from time to time by the
Chairman of the Committee.

(b)           Voluntary Resignation by Executive with Good Reason.  If Executive
voluntarily terminates his employment with the Company with Good Reason, then
(i) the Company will be obligated to pay Executive’s Base Salary through the
Date of Termination; (ii) no Bonus shall be payable for the fiscal year in which
the termination occurs; (iii) the Company shall reimburse Executive for COBRA
premiums for the period that the Company is required to offer COBRA coverage as
a matter of law; (iv) at the Company’s option, the Executive shall render
reasonable consulting services to the Company during the 24-month period
following termination of employment as may be requested from time to time by the
Chairman of the Committee; and (v) the Company will pay Executive an amount
equal to the sum of (A) two times Executive’s Base Salary on the Date of
Termination of employment, and (B) two times the average of the Actual Bonus
compensation Executive earned in the two years prior to his termination of
employment; provided, however that the total amount set forth in this Section
7(b)(v) shall not be less than $5 million and shall not exceed $10 million. 
Unless otherwise provided in this Agreement, this amount shall be paid over the
two year period following Executive’s termination of employment (“Severance
Period”).  The Company intends that the benefits provided under this Section
7(b) shall be paid in lieu of, and not in addition to,

3


--------------------------------------------------------------------------------




any benefit to which the Executive may be entitled pursuant to his termination
of employment with the Company without Good Reason, as set forth in Section
7(a).

(c)           Termination without Cause by the Company.  If the Company
terminates Executive without Cause, then (i) the Company will be obligated to
pay Executive’s Base Salary through the Date of Termination; (ii) no Bonus shall
be payable for the fiscal year in which the termination occurs, except if the
Company terminates Executive’s employment without Cause during the last three
months of the Company’s fiscal year, Executive will be paid a pro rata bonus
based upon the Company’s performance for the fiscal year, payable at the time
set forth in Exhibit A; (iii) the Company shall reimburse Executive for COBRA
premiums for the period that the Company is required to offer COBRA coverage as
a matter of law; (iv) any options granted after the Effective Date will become
fully vested and exercisable and all restrictions on awards will lapse; (v) at
the Company’s option, the Executive shall render reasonable consulting services
to the Company during the 24-month period following termination of employment as
may be requested from time to time by the Chairman of the Committee; and (vi)
the Company will pay Executive an amount equal to the sum of sum of (A) two
times Executive’s Base Salary on the Date of Termination of employment, and (B)
two times the average of the Actual Bonus compensation Executive earned in the
two years prior to his termination of employment; provided, however that the
total amount set forth in this Section 7(c)(vi) shall not be less than $5
million and shall not exceed $10 million.  Unless otherwise provided in this
Agreement, this amount shall be paid over the Severance Period.

(d)           Termination for Cause by the Company.  If the Company terminates
Executive’s employment for Cause, then (i) the Company will be obligated to pay
Executive’s Base Salary through the Date of Termination, and (ii) no Bonus shall
be payable for the fiscal year in which the termination occurs.  Upon a
termination for Cause by the Company, the provisions of Section 8 (Restrictive
Covenant) shall automatically become applicable for the two-year period set
forth therein, without any further payment due Executive.  Executive
acknowledges and agrees that the compensation herein is adequate consideration
for such covenants.

(e)           Termination upon Death or Disability.  If Executive’s employment
is terminated as a result of Executive’s death or Disability, then the Company
will be obligated to pay (i) Executive’s then current Base Salary through the
Date of Termination, (ii) a pro rated amount of Executive’s Actual Bonus for the
year, payable at the time set forth in Exhibit A, (iii) Executive’s COBRA
premiums for the period that the Company is required to offer COBRA coverage as
a matter of law; and (iv) any options granted after the Effective Date will
become fully vested and exercisable and all restrictions on awards will lapse
and, to the extent permitted under the plan’s governing documents, Executive (or
Executive’s beneficiary(ies)) shall have a period of one year from the Date of
Termination of employment to exercise such options.  If Executive dies or
becomes Disabled during any period that the Company is obliged to make payments
under Section 7(a), (b) or (c), the Company shall make a lump sum payment to
Executive (or his estate) of any unpaid amount within thirty (30) days of such
death or Disability.

4


--------------------------------------------------------------------------------




(f)            Definitions.  For purposes of this Agreement:

(1)           “Cause” and “Good Reason” shall have the meanings ascribed to them
in the CIC Agreement, provided, that Good Reason also exists under this
Agreement if (A) the Company fails to cause any successor to immediately assume
the terms of this Agreement, and (B) the Company materially breaches its
obligations under this Agreement and such breach is not cured within a
reasonable period of time not to exceed 30 days after written notice from the
Executive;

(2)           “Date of Termination” shall mean (i) if this Agreement is
terminated as a result of Executive’s death, the date of Executive’s death, (ii)
if this Agreement is terminated by Executive, the date on which he notifies the
Company in writing (but following the Company’s opportunity to cure as provided
in the CIC Agreement), (iii) if this Agreement is terminated by the Company for
Disability, the date a notice of termination is given, (iv) if this Agreement is
terminated by the Company for Cause, the date a final determination is provided
to Executive by the Company (following the procedures set forth in the CIC
Agreement), or (v) if this Agreement is terminated by the Company without Cause,
the date notice of termination is given to Executive by the Company; and

(3)           “Disability” shall mean if, by reason of any medically
determinable physical or metal impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, Executive is receiving income replacement benefits for a period of not
less than six months under an accident and health plan established by the
Company for its employees.

(g)           Procedures for Notices of Termination.  The procedures set forth
in Section 10 (a), (b) and (d) of the CIC Agreement shall apply under this
Agreement in connection with a notice of termination as to the kind of
termination events described in those subsections.

(h)           Compliance with Section 409A of the Internal Revenue Code.  Any
payment under this Section 7 shall be subject to the provisions of this Section
7(h) (except for a payment pursuant to Section 7(e)).  If Executive is a
“Specified Employee” of the Company for purposes of Internal Revenue Code
Section 409A (“Code Section 409A”) at the time of a payment event set forth in
Sections 7 (a), (b), (c) or (d) then no severance or other payments pursuant to
Section 7 shall be made to Executive by the Company until the amount of time has
passed that is necessary to avoid incurring excise taxes under Code Section
409A.  Should this paragraph 7(h) result in a delay of payments to Executive, on
the first day any such payments may be made without incurring a penalty pursuant
to Section 409A (the “409A Payment Date”), the Company shall begin to make such
payments as described in this paragraph 7, provided that any amounts that would
have been payable earlier but for the application of this paragraph 7(h), shall
be paid in lump-sum on the 409A Payment Date along with accrued interest at the
rate of interest announced by Bank of America, Arizona from time to time as its
prime rate from the date that payments to you should have been made under this
Agreement.  The balance of such severance payments shall be payable in
accordance with regular payroll timing and the COBRA premiums shall be
reimbursed monthly.  For purposes of this provision, the term Specified Employee
shall have the meaning set forth in Section 409A(2)(B)(i) of the Internal
Revenue

5


--------------------------------------------------------------------------------




Code of 1986, as amended or any successor provision and the treasury regulations
and rulings issued hereunder.

8.             Restrictive Covenant.  In consideration of Executive’s
employment, but subject to Section 7, Executive agrees to the following:

(a)           During the Restriction Period (as defined below), Executive will
not, directly or indirectly, either as an executive, partner, owner, lender,
director, adviser or consultant or in any other capacity or through any entity:

(1)           engage in any production homebuilding or home sales within 100
miles of any Company project, provided, that, for purposes of this Section
8(a)(1), Executive (a) may own stock in the Company and less than 1% of any
other publicly traded homebuilder, and (b) may engage in custom homebuilding (up
to 5 homes annually for third parties and 2 for family members), land banking or
lot or land development; provided, however, that Executive may not directly or
indirectly engage in the sale of finished lots within the restricted area
described above, unless at least 10 business days prior to any offer to a third
party, the lots are offered to the Company, and if the Company (or its nominee)
determines to purchase the property, the applicable selling party negotiates a
sale in good faith.  If no such sale is then consummated, then the applicable
selling party may pursue a sale with a third party.  If the terms of such
third-party sale are materially different than the offer made to the Company,
the Company (or its nominee) will have the right of first refusal to purchase
the lots within three business days of notice of the proposed sale to such a
third party.  This notice must contain the specific terms and conditions thereof
and the proposed buyer.  If the Company (or a nominee) does not respond in
writing to the right of first offer within 10 days or the right of first refusal
within three days, the Company will be deemed to have waived the applicable
right.  The Company or a nominee can substitute cash for any non-cash
consideration (at the fair market value thereof).  This right will arise again
if the third party offer is materially modified or amended.

(2)           directly or indirectly, hire or solicit for employment for any
other business entity (other than the Company) any person who is, or within the
six month period preceding the date of such activity was, an employee of or
consultant to the Company (other than as a result of a general solicitation for
employment); or

(3)           solicit any customer or supplier of the Company (including lot
developers and land bankers) for a production homebuilding business or otherwise
attempt to induce any such customer or supplier to discontinue or materially
modify its relationship with the Company.  During the Restriction Period,
Executive may utilize the services of Company suppliers for business operations
permitted under Section 8(a)(1), i.e., custom homebuilding, land banking and
land or lot development, so long as these activities do not disrupt or adversely
affect the Company’s relationships with such suppliers.

(b)           The provisions of this Section 8 shall begin as of the date
hereof, will survive the termination of this agreement under Section 7 and will
expire two years from the

6


--------------------------------------------------------------------------------




Date of Termination, provided that, to the extent required, the notices under
Section 7 are given and the payments made as provided therein (“Restriction
Period”).

(c)           Executive represents to the Company that he is willing and able to
engage in businesses that are not competing businesses hereunder and that
enforcement of the restrictions set forth in this Section 8 would not be unduly
burdensome to Executive.  Executive hereby agrees that the period of time
provided for in this Section 8 and other provisions and restrictions set forth
herein are reasonable and necessary to protect the Company and its successors
and assigns in the use and employment of the goodwill of the business conducted
by Executive.  Executive agrees that, if Executive in any material respect
violates the terms of this Section 8(A) or Section 9, the Company shall not be
obliged to pay any remaining Consulting, Severance, and Non-Competition Payments
and any other payments or benefits specified in Section 7, provided that the
Company must first provide Executive with written notice of such violation and
the opportunity to provide within thirty (30) days any information showing that
he has not in any material respect breached such Agreement.  During any notice
period or any dispute regarding the violation of the terms of this Section 8 or
Section 9, the Company will place such payments in an interest bearing escrow
account at Bank of America, Phoenix, or its successor.  Executive further agrees
that damages cannot adequately compensate the Company in the event of a
violation of this Section 8 and that, if such violation should occur, injunctive
relief shall be essential for the protection of the Company and its successors
and assigns.  Accordingly, Executive hereby covenants and agrees that, in the
event any of the provisions of this Section 8 shall be violated or breached, the
Company shall be entitled to obtain injunctive relief against the party or
parties violating such covenants without bond but upon due notice, in addition
to such further or other relief as may be available at equity or law.  An
injunction by the Company shall not be considered an election of remedies or a
waiver of any right to assert any other remedies which the Company has at law or
in equity.  No waiver of any breach or violation hereof shall be implied from
forbearance or failure by the Company to take action thereof.  The prevailing
party in any litigation, arbitration or similar dispute resolution proceeding to
enforce this provision will recover any and all reasonable costs and expenses,
including attorneys’ fees.

(d)           Executive agrees that the period of time in which this Section 8
is in effect shall be extended for a period equal to the duration of any breach
of this Section 8 by Executive.

(e)           For purposes of Sections 8 and 9, the term “Company” includes
Meritage Homes Corporation and its subsidiaries and affiliates.  For purposes
hereunder, an affiliate shall be deemed to be any corporation or other business
entity in which the Company or its subsidiaries owns a controlling interest.

9.             Non-Disclosure of Confidential Information.

(a)           It is understood that in the course of Executive’s employment with
Company, Executive will become acquainted with Company Confidential Information
(as defined below).  Executive recognizes that Company Confidential Information
has been developed or acquired at great expense, is proprietary to the Company,
and is and shall remain the exclusive property of the Company.  Accordingly,
Executive agrees that he will not, disclose to others, copy, make any use of, or
remove from Company’s premises any Company Confidential Information, except as
Executive’s duties may specifically require, without the

7


--------------------------------------------------------------------------------




express written consent of the Company, during Executive’s employment with the
Company and thereafter until such time as Company Confidential Information
becomes generally known, or readily ascertainable by proper means by persons
unrelated to the Company.

(b)           Upon any termination of employment, Executive shall promptly
deliver to the Company the originals and all copies of any and all materials,
documents, notes, manuals, or lists containing or embodying Company Confidential
Information, or relating directly or indirectly to the business of the Company,
in the possession or control of Executive, unless Executive remains a member of
the Board, and in such case Executive may retain and receive all Company
Confidential Information provided to other Board members.

(c)           Executive hereby agrees that the period of time provided for in
this Section 9 and other provisions and restrictions set forth herein are
reasonable and necessary to protect the Company and its successors and assigns
in the use and employment of the goodwill of the business conducted by
Executive.  Executive further agrees that damages cannot adequately compensate
the Company in the event of a violation of this Section 9 and that, if such
violation should occur, injunctive relief shall be essential for the protection
of the Company and its successors and assigns.  Accordingly, Executive hereby
covenants and agrees that, in the event any of the provisions of this Section 9
shall be violated or breached, the Company shall be entitled to obtain
injunctive relief against the party or parties violating such covenants, without
bond but upon due notice, in addition to such further or other relief as may be
available at equity or law.  Obtainment of such an injunction by the Company
shall not be considered an election of remedies or a waiver of any right to
assert any other remedies which the Company has at law or in equity.  No waiver
of any breach or violation hereof shall be implied from forbearance or failure
by the Company to take action thereof.  The prevailing party in any litigation,
arbitration or similar dispute resolution proceeding to enforce this provision
will recover any and all reasonable costs and expenses, including attorneys’
fees.

(d)           “Company Confidential Information” shall mean confidential,
proprietary information or trade secrets of Company and its subsidiaries and
affiliates including without limitation the following:  (1) customer lists and
customer information as compiled by Company; (2) Company’s internal practices
and procedures; (3) Company’s financial condition and financial results of
operation; (4) supply of materials information, including sources and costs,
designs, information on land and lot inventories, and current and prospective
projects; (5) strategic planning, manufacturing, engineering, purchasing,
finance, marketing, promotion, distribution, and selling activities; (6) all
other information which Executive has a reasonable basis to consider
confidential or which is treated by Company as confidential; and (7) all
information having independent economic value to Company that is not generally
known to, and not readily ascertainable by proper means by, persons who can
obtain economic value from its disclosure or use.  Notwithstanding the foregoing
provisions, the following shall not be considered “Company Confidential
Information”: (i) the general skills of the Executive as an experienced real
estate and homebuilding entrepreneur and senior management level employee;
(ii) information generally known by senior management executives within the
homebuilding and/or land development industry; (iii) persons, entities, contacts
or relationships of Executive that are also generally known in the industry; and
(iv) information which becomes available on a non-confidential basis from a
source other than Executive which source is not prohibited from disclosing such
confidential information by legal, contractual or other obligation.

8


--------------------------------------------------------------------------------




10.           Cooperation; No Disparagement.  During the Restriction Period,
Executive agrees to provide reasonable assistance to the Company (including
assistance with litigation matters), upon the Company’s request, concerning the
Executive’s previous employment responsibilities and functions with the
Company.  Additionally, at all times after the Executive’s employment with the
Company has terminated, Company and Executive agree to refrain from making any
disparaging or derogatory remarks, statements and/or publications regarding the
other, its employees or its services.

11.           Severability.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under any applicable law, then such provision
will be deemed to be modified to the extent necessary to render it legal, valid
and enforceable, and if no such modification will make the provision legal,
valid and enforceable, then this Agreement will be construed as if not
containing the provision held to be invalid, and the rights and obligations of
the parties will be construed and enforced accordingly.

12.           Assignment by Company.  Nothing in this Agreement shall preclude
the Company from consolidating or merging into or with, or transferring all or
substantially all of its assets to, another corporation or entity that assumes
this Agreement and all obligations and undertakings hereunder.  Upon such
consolidation, merger or transfer of assets and assumption, the term “Company”
as used herein shall mean such other corporation or entity, as appropriate, and
this Agreement shall continue in full force and effect.

13.           Entire Agreement.  This Agreement, the CIC Agreement, and any
agreements concerning stock options or other benefits, embody the complete
agreement of the parties hereto with respect to the subject matter hereof and
supersede any prior written, or prior or contemporaneous oral, understandings or
agreements between the parties that may have related in any way to the subject
matter hereof.  This Agreement may be amended only in writing executed by the
Company and Executive.  Notwithstanding the foregoing, nothing in this Agreement
is intended to affect any previous agreements pertaining to the grant of options
to the Executive prior to the Effective Date, including without limitation,
provisions in Executive’s prior Change of Control Agreement, providing for
acceleration upon a change of control.

14.           Governing Law.  This Agreement and all questions relating to its
validity, interpretation, performance and enforcement, shall be governed by and
construed in accordance with the internal laws, and not the law of conflicts, of
the State of Arizona.

15.           Notice.  Any notice required or permitted under this Agreement
must be in writing and will be deemed to have been given when delivered
personally or by overnight courier service or three days after being sent by
mail, postage prepaid, at the address indicated below or to such changed address
as such person may subsequently give such notice of:

if to Parent or Company:

 

Meritage Homes Corporation

 

 

 

17851 N. 85th Street, Suite 300

 

 

 

Scottsdale, Arizona 85255

 

 

 

Attention: Chairman of the Committee

 

9


--------------------------------------------------------------------------------




 

with a copy to:

 

Snell & Wilmer L.L.P.

 

 

 

One Arizona Center

 

 

 

400 E. Van Buren Street

 

 

 

Phoenix, Arizona 85004-2202

 

 

 

Phone: (602) 382-6252

 

 

 

Fax: (602) 382-6070

 

 

 

Attn: Steven D. Pidgeon, Esq.

 

 

 

 

 

if to Executive:

 

Steven J. Hilton

 

 

 

9586 E. Havasupai Drive

 

 

 

Scottsdale, Arizona 85255

 

 

 

Phone: (480) 515-0480

 

 

 

 

 

with a copy to:

 

Gallagher & Kennedy

 

 

 

2575 E. Camelback Road

 

 

 

Phoenix, Arizona 85016

 

 

 

Phone: (602) 530-8407

 

 

 

Fax: (602) 530-8500

 

 

 

Attn: Jay A. Zweig, Esq.

 

16.           Arbitration.  Any dispute, controversy, or claim, whether
contractual or non-contractual, between the parties hereto arising directly or
indirectly out of or connected with this Agreement, relating to the breach or
alleged breach of any representation, warranty, agreement, or covenant under
this Agreement, unless mutually settled by the parties hereto, shall be resolved
by binding arbitration in accordance with the Employment Arbitration Rules of
the American Arbitration Association (the “AAA”).  The parties agree that before
the proceeding to arbitration that they will mediate their disputes before the
AAA by a mediator approved by the AAA.  Any arbitration shall be conducted by
arbitrators approved by the AAA and mutually acceptable to Company and
Executive.  All such disputes, controversies or claims shall be conducted by a
single arbitrator, unless the dispute involves more than $50,000 in the
aggregate in which case the arbitration shall be conducted by a panel of three
arbitrators.  If the parties hereto are unable to agree on the mediator or the
arbitrator(s), then the AAA shall select the arbitrator(s).  The resolution of
the dispute by the arbitrator(s) shall be final, binding, nonappealable, and
fully enforceable by a court of competent jurisdiction under the Federal
Arbitration Act.  The arbitrator(s) shall award damages to the prevailing
party.  The arbitration award shall be in writing and shall include a statement
of the reasons for the award.  The arbitration shall be held in the
Phoenix/Scottsdale metropolitan area.  The Company shall pay all AAA, mediation,
and arbitrator’s fees and costs.  The arbitrator(s) shall award reasonable
attorneys’ fees and costs to the prevailing party.

17.           Withholding; Release; No Duplication of Benefits.  All of
Executive’s compensation under this Agreement will be subject to deduction and
withholding authorized or required by applicable law.  The Company’s obligation
to make any post-termination payments hereunder (other than salary payments and
expense reimbursements through a date of termination), shall be subject to
receipt by the Company from Executive of a mutually agreeable release, and
compliance by Executive with the covenants set forth in Sections 8 and 9
hereof.  If there is any conflict between the provisions of the CIC Agreement
and this Agreement, such

10


--------------------------------------------------------------------------------




conflict shall be resolved so as to provide the greater benefit to Executive. 
However, in order to avoid duplication of any monetary benefits, any payments or
benefits due under Executive’s CIC Agreement or under any employee severance
plan to the extent such a plan exists or is subsequently implemented by the
Company, will be reduced by any payments or benefits provided hereunder.  Any
payment required under the CIC Agreement to be paid in a lump sum, as set forth
in the CIC Agreement, shall be so paid, and the remainder, if any, due under
this Agreement will be paid in equal monthly installments over the Consulting
Period or the Severance Period, as applicable, except that in no event shall the
payment of the Consulting, Non-Competition and Severance payment be accelerated.

18.           Effect of Restatement of Financial Results.  Notwithstanding
anything in this Agreement to the contrary, to the extent any financial results
are misstated as a result of Executive’s willful misconduct or gross negligence,
and as a result such financial results are subsequently restated downward
resulting in lower levels of bonuses pursuant to Section 5 and the accompanying
Exhibit A, offsets shall be made against future bonuses.  If such future bonuses
are insufficient to offset the full difference between awarded bonuses and
restated bonuses and/or if such restatement occurs at the end of the Agreement
Term and subsequent Renewal Term(s), if any, bonuses previously earned and
delivered under this Agreement may be clawed-back.

19.           Successors and Assigns.  This Agreement is solely for the benefit
of the parties and their respective successors, assigns, heirs and legatees. 
Nothing herein shall be construed to provide any right to any other entity or
individual.

20.           Related Party Transactions.  Executive may not engage in any
related party transactions with the Company unless approved in the specific
instance by the Audit Committee of the Board.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

MERITAGE HOMES CORPORATION, a
Maryland corporation

 

 

 

 

 

By:

/s/ Ray Oppel

 

Name:

Ray Oppel

 

Title:

Exec. Compensation Committee Chairman

 

 

 

EXECUTIVE: STEVEN J. HILTON

 

 

 

/s/ Steven J. Hilton

 

11


--------------------------------------------------------------------------------


EXHIBIT A

INCENTIVE COMPENSATION SCHEDULE

Executive Bonus Compensation


PART I – BONUS

 

 

 

2007 and
any Renewal Term

 

For 2007 (and any Renewal Term), Executive may, in the Board’s reasonable
discretion, be entitled to a maximum bonus equal to .825% of the EBITDA if
Company’s ROA is in the top 1/2 of public homebuilders having revenues of $500
million or more per year, and an additional .825% of EBITDA if the Company’s ROE
is in the top 1/2 of these public homebuilders. If either measurement falls
within the 33% to 49% percentile, the bonus shall be .5363% of EBITDA for the
applicable measurement. If either measurement falls below the 33% threshold,
then there will not be any formula bonus paid with respect to such measurement.
This bonus is established pursuant to, and its terms and conditions shall be
subject to, the Company’s 2006 Executive Management Incentive Plan. For bonuses
to be considered for 2008 and subsequent years, the Board and Executive agree to
discuss the bonus formula on or before September 30, 2007, and in each
subsequent year.

 


PART II – PAYMENT

Any bonus shall be paid in the form and time as determined by the Board in its
reasonable discretion, provided that the bonus shall be paid in cash no later
than the later of (i) March 15 of the year following the calendar year to which
the payment relates, or (ii) the date that is two and one-half months following
the end of the Company’s fiscal year to which the payment relates.

A-1


--------------------------------------------------------------------------------


EXHIBIT B

SPECIFIED BENEFITS

1.             Payments annually for Executive to purchase life insurance in the
amount of $5,000,000.

2.             Payments annually for Executive to purchase disability insurance
providing for monthly payments of an estimated $20,000 per month.

3.             Executive Supplemental Savings Plan enabling deferred
compensation in excess of 401(k) limitations.

4.             Use of any airplane owned or leased by the Company for business
use purposes only pursuant to the Company’s travel policy in effect from time to
time and subject to review annually.

5.             Use of Company car (same as current policy) pursuant to the
Company’s travel policy in effect from time to time and subject to review
annually.

6.             Taxes related to any payments and benefits above shall be the
sole responsibility of the Executive.

B-1


--------------------------------------------------------------------------------